Citation Nr: 0416706	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-09 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pterygium of the 
left eye.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left femur, muscle group XVII, 
currently rated 40 percent disabling.

4.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left femur, muscle group XVI 
(formerly identified as muscle group XIV), currently rated 40 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to October 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Saint Petersburg.  This case was previously before the Board 
in October 2003, when it was remanded to the RO for further 
development.  While in remand status, the disability 
evaluation for the veteran's shell fragment wound (SFW) of 
the left femur, involving muscle group XIV was 
recharacterized as a SFW of the left femur involving muscle 
group XVI.  The case has since been returned to the Board and 
is now ready for appellate review.


FINDINGS OF FACT

1.  Recurrent pterygium is of service origin.

2.  There is no current medical evidence showing the presence 
of PTSD

3.  Residuals of the appellant's shell fragment wound to the 
left femur, Muscle Group XVI, are productive of severe 
impairment.

4.  Residuals of the appellant's shell fragment wound to the 
left femur, Muscle Group XVII, are productive of moderately 
severe impairment.

5.  The shell fragment wound scar on the anterior left upper 
trochanteric area left buttock is moderately tender.  

6.  The shell fragment wound scar of the left buttock is 
moderately painful.


CONCLUSIONS OF LAW

1.  Pterygium of the left eye was incurred in active service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 3.303 (2003).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R.§§ 3.303, 3.304 
(2003).

3.  The criteria for an evaluation, in excess of 40 percent, 
for residuals of a SFW of the left hip, Muscle Group XVI, 
have not been met. 38 U.S.C.A. §§  1155 (West 2002); 38 
C.F.R. § 3.321, Part 4, Diagnostic Code 5316 (2003).

4.  The criteria for an evaluation, in excess of 40 percent, 
for residuals of a SFW of the left hip, Muscle Group XVII, 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 3.321, Part 4 Diagnostic Code 5317 (2003).

5.  The criteria for a separate 10 percent rating for the 
shell fragment wound scar on the anterior left upper 
trochanteric area have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.7, Part 4 Diagnostic Code 7804 
(effective prior to August 30, 2002).

6.  The criteria for a separate 10 percent rating for the 
shell fragment wound scar on the left buttock have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, Part 4 
Diagnostic Code 7804 (effective prior to August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The new law and regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004)  the United 
States Court of Appeals for Veteran Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decision noted above, a January 2003 statement 
of the case and a supplemental statement of the case dated in 
February 2004.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  Further, in 
letters dated in May 2003 and November 2003, the RO 
specifically informed the veteran of the information and 
evidence needed from him to substantiate his claims, evidence 
already submitted and/or obtained in his behalf, as well as 
the evidence VA would attempt to obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified available pertinent 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

The Board notes that the May and November 2003 VCAA letters 
were mailed to the veteran subsequent to the appealed rating 
decision in violation of the holding in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  In this regard, The Board notes the veteran 
was provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
chronological implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background.

The veteran's service medical records reveal that he 
sustained shell fragment wounds to the left femur and left 
buttock as a result of action against the enemy near St Lo 
France in July 1944.  He was treated by initial debridement 
and application of a left leg spica cast.  He was evacuated 
to the United States and hospitalized at a medical facility 
in Georgia in October 1944 for evaluation of his injuries, 
which were diagnosed as a complete, compound, comminuted 
oblique fracture upper left femur, a penetrating severe wound 
of the left thigh and a moderate penetrating wound to the 
left buttock.  The veteran was placed up in balanced traction 
for the femur fracture.  Osteomyelitis developed.  Drainage 
was experienced in the upper portion of the left hip as well 
as lateral and distal to the upper hip wound and periodically 
these wounds closed over and reopened on several occasions.  
His sinuses were found to connect near the acetabulum on the 
left side, and a large abscess cavity with sever sequestra 
was evacuated by his physicians and packed with Vaseline 
gauze.  The cavity granulated and drainage ceased.  When 
discharged from hospitalization in September 1945 the wounds 
of the hip region were completely healed and the scars 
appeared to be quite stable.  The veteran was noted to have a 
full range of motion of hip and knee with no appreciable 
shortening of that extremity.  While hospitalized the veteran 
was also found to have a pterygium encroaching on the cornea 
of the left eye and in September 1945 he underwent a 
pterygium transplant.  The hospital report reflects no 
neurological involvement.  

He received a certificate of disability discharge with final 
diagnoses as follows: complete, upper femur near the neck 
oblique, compound, comminuted fracture by shell fragment 
wound; severe penetrating wound, left thigh; healed on 
admission; moderate, penetrating wound, left buttock; 
pterygium, left, cause undetermined; and osteomyelitis, 
femur, upper third, chronic, moderate manifested by 
shortening and resultant weakness of the left lower 
extremity.  The service medical records reflect no evidence 
of a psychiatric disorder.

The service administrative records show that the veteran was 
awarded the Combat Infantry Badge and a Purple Heart Medal.

Service connection for penetrating SFWs of the left thigh, 
left buttock and a compound, oblique, comminuted fracture of 
the upper femur with chronic osteomyelitis was established by 
an RO rating action, dated in November 1945.  This disorder 
was rated as 50 percent disabling.

On his initial VA examination in March 1946, the veteran 
complained of leg discomfort especially with prolonged 
walking and heavy lifting.  It was noted that the veteran had 
a pterygium excised. It was evidently still active. No effect 
on his vision at this time. His nervous system to include his 
mentation was characterized as normal.  On special orthopedic 
examination it was noted as clinical history that the veteran 
had sustained shrapnel wounds during his service with a 
resulting fracture of the upper 1/3 of the left femur.  It 
was also noted that his leg was set in England and that when 
evacuated to the United States osteomyelitis had set in but 
later cleared up following treatment with drains and 
penicillin.  On physical examination the veteran was found to 
have a deep scar about 3 inches long and 1 inch wide on the 
lateral aspect of the thigh 3 inches below the ilium.  The 
scar was well healed, adherent, but non-tender.  There was no 
gross deformity of the leg but there was a shortening of 1 
inch in the overall length.  Muscle groups on the left were 
slightly smaller than those on the right.  Although the left 
leg was found to be weaker than the right, the examiner noted 
that there was good functional strength in both flexion and 
extension.  There was free motion in the left hip and knee 
joint with no sensory or reflex changes. 

An x-ray of the left hip showed extensive deformity of the 
upper 6 inches of the femur and an old fracture of the shaft 
and trochanter with posterior displacement of the lower 
fragment.  Just below the greater trochanter there was a 
defect with loss of bone substance extending completely 
through the shaft.  There was firm union and good alignment.  
Just below the lower end of the fracture in the soft tissue 
adjacent to the shaft of the femur there was a metallic 
foreign body 5x4x22 mm. and located 15-cm. below the crest of 
the greater trochanter.  The diagnoses included residuals of 
old gunshot wound, left thigh, comminuted fracture, left 
femur, well healed and pterygium, left eye, cause 
undetermined. 

Following an April 1948 VA examination, the RO in May 1948 
assigned a 20 percent rating for residuals the residuals of 
the SFW, left femur, MG XVII and 10 percent for the injury to 
MG XIV.  These rating remained in effect until the current 
claim.

A November 2000 private medical statement is to the effect 
that the veteran has been his patient for a number of years 
and that pain related to the veteran's war injuries was 
becoming unbearable.  He added that because of the injuries 
of war the veteran now has many complications in his health 
and stays confined to his home due to difficulty with 
walking.  He noted that he has been treating the veteran for 
thrombophlebitis, diabetes, edema, and insomnia.  The 
physician's opined that the veteran's insomnia is probably 
caused by PTSD.

VA outpatient treatment records compiled between January 1992 
and December 1999, shows that the veteran suffers from 
nuclear cataracts, refractive errors, and blepharitis.

On a VA examination in July 2001, the examiner noted the 
history of the veteran's injuries and the related treatment 
rendered to him both in service and subsequent to service.   
The veteran reported a recent acute episode of difficulty 
walking and continuing weakness on the left side of his left 
leg.  On examination, the veteran had very limited motion of 
the left hip.  Flexion was to 80 degrees with only 20 degrees 
of external rotation and 10 degrees of internal rotation.  
Any attempt to passive motion beyond this was reported to be 
painful.  Abduction was to 30 degrees and adduction to 20 
degrees.  He had +2/4 pain over the anterior hip on 
palpation.  There was a 2 inch widened entrance scar over the 
anterior left hip area, which was moderately tender.  He had 
a 2-inch exit scar, which was posterior to the trochanteric 
area of the left hip, which was moderately painful.  The 
veteran walked with a moderate limp from the left leg, 
holding his hip rather stiff as he walks.  The examiner 
stated that on measuring out both legs the veteran did not 
appear to have any shortening from the anterior superior 
spine to the medial malleolus on the left side.  X-rays of 
the left hip revealed some narrowing of the articular 
cartilage space on the left side compared to the right, 
indicating some osteoarthritis of the left hip.  A healed old 
fracture was present at the proximal left femur with some 
excessive bone present over the trochantric area.  A mild 
degree of deformity of the proximal femur was seen.  

The examiner indicated that the veteran had some atrophy 
present diffusely over the left leg compared to the right, 
particularly in the thigh area with full motion of the left 
knee, but on measurement 3 inches above the patella there was 
no real loss of circumference when compared to the right leg.  
The veteran was assessed as having some weakness of the left 
hip secondary to the reduced range of motion with weakness of 
the musculature about the hip area of approximately 3/5 
strength.  The veteran was also diagnosed as having two 
widened scars present from the initial wound, which were 
moderately tender.

The veteran underwent a VA psychological evaluation in July 
2001. At that time the veteran related that he was a rifleman 
during World War II and participated in the D-Day invasion.  
He said that he was wounded one month later when he was hit 
in the left hip by a bullet.  The veteran reported several 
traumatic events including witnessing the bodies of dead 
comrades, the capture of enemy combatants, and events 
surrounding his own injury.  It was noted that following 
service the veteran adjusted quite well.  He was noted to be 
married for 55 years and to have retired from long-term 
employment with a state medical facility.  The veteran did 
not admit to any prior psychiatric history.  On mental status 
examination the veteran presented as a calm, cooperative 
individual in no apparent distress.  He was oriented to 
person, place and time.  His short-term memory was reported 
to be adequate for his age.  He spoke slowly but logically.  
He denied any significant emotional difficulties and reported 
that depressive symptoms that he may encounter are usually 
situational in nature.  Following administration of the PTSD 
scale, as well as a noted absence of PTSD symptomatology, it 
was the examiner's opinion that an axis I diagnosis of PTSD 
was not warranted.  The examiner added that there is minimal 
impairment in the veteran's social functioning and that most 
of his other functioning is affected more by his physical 
limitations rather than PTSD symptoms.

Private outpatient treatment records received in December 
2001, and compiled between June 1999 and June 2001, show that 
in May 2000 the veteran presented with a painful lump on his 
left leg.  Swelling and left leg pain, as well as, weakness 
was noted on a number of occasions during this period.

On his most recent VA examination in November 2003, the 
veteran reported continuing left leg weakness involving the 
entire thigh area.  The veteran walked into the examining 
room not using a cane.  He said that he was able to walk and 
stay on his feet for half an hour or more at a time.  On 
examination the veteran was noted to have a large adherent, 
invaginated scar approximately 4 inches in circumference over 
the left buttock area, which was very firmly adherent to the 
posterior bone.  

There was also a 3 inch widened scar over the upper 
trochantric area of the left hip, which was also adherent to 
the underlying bone area.  He had +3/5 strength in both the 
flexors of the left hip, the abductors of the left hip and 
extensor to the left hip as compared to the right hip, where 
he had a 5/5, which the examiner started is a normal 
strength.  Moderate weakness of the musculature around the 
left hip was reported.  

Range of motion of the left hip was characterized as good 
with flexion to 130 degrees in full extension and abduction 
to 35 degrees.  There was some loss of internal rotation of 
the left hip with rotation to approximately 20 degrees 
compared to 30 degrees on the right.  X-rays of the left 
femur, to include the hip, were interpreted to reveal some 
degenerative arthritis of the left hip along with an 
irregularity of the trochanteric area of the left femur.  A 
small metallic fragment was present over the upper 
posterolateral femur area.  

The examiner concluded that the muscles involved with the 
veteran's service-connected injury were muscle group XVI, 
which include the flexor muscles of the left hip and muscle 
group XVII, which include the abductors and extensors of the 
left hip.  He opined that these muscle groups are involved on 
a moderately severe basis.  He further expressed a belief 
that the veteran has a good range of motion and good muscle 
strength of the joints of the rest of the leg.  He therefore 
concluded that the veteran's functional impairment consisted 
of no climbing, no squatting, no prolonged standing and 
walking for more than half an hour without a rest.

On VA eye examination in November 2003, the veteran was noted 
by his examiner to have numerous ocular issues, including 
pterygium status post excision of the left conjunctiva and 
cornea, early cataracts, mild asymmetry of the cup-to-disc 
ratio between the right and left eyes with the left eye being 
greater with left eye peripapillary atrophy and posterior 
vitreous detachment with a peripheral chorioretinal scar, 
presbyopia and refractive error.  The veteran described 
having the pterygium excision of the left eye approximately 
four years ago.  

On ophthalmic examination, his conjunctiva showed some 
pterygium regrowth in the left eye.  Visual acuity, with 
correction, in the right eye was 20/30 and 20/40 in the left 
eye.  The lenses showed some nuclear sclerosis in each eye, 
left greater than right.  Dilated fundus examination of the 
left eye revealed a clear media with a sharp disc margin and 
a cup-to-disc ratio of 0.55.  There were 360 degrees of 
peripapillary atrophy and mild pallor of the nerve noted as 
well as RPE (retinal pigment epithelium) changes of the 
macula.  Posterior vitreous detachment was noted in this eye.  
The peripheral retina was attached for 360 degrees and there 
was a large three-disc diameter choriorectinal scar in the 
supertemporal quadrant.  

The diagnoses included pterygium, status post excision, left 
eye, nasally, cataracts, retinal pigment epithelial changes, 
presbyopia, refractive error, diabetes mellitus without 
evidence of diabetic retinopathy, left lower eyelid benign 
lesion, bilateral lower eyelid laxity, and asymmetric cup-to-
disc ratios with peripapillary atrophy and posterior vitreous 
detachment in the left eye with a chorioretinal scar in the 
left eye, were the diagnoses rendered.  With respect to the 
latter diagnosis the examiner stated that speculation as to 
this disorder might lead him to believe that this is 
consistent with some sort of trauma in the past.  He added 
that these things, however, are not felt to be related in any 
way to his petrygium surgery.         

Analysis

In general, service connection maybe granted for a disability 
resulting from a disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).

Service Connection for a Disability of the Left Eye

Service medical records show that the veteran developed a 
pterygium of the left eye which was excised.  Additionally 
the recent VA examination shows that the a pterygium of the 
left eye is recurring.  Surgery was required in 1999 and the 
examination showed pterygium regrowth.  Accordingly, service 
connection for pterygium of the left eye is warranted. 

Service Connection for PTSD

Pertinent regulation provides that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and that the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f) (2003).

In this regard, the veteran's service records show that the 
he engaged the enemy in combat during WW II and sustained 
extensive combat wounds.  Thus, his combat stressors are 
verified.  However, this fact, in and of itself, is 
insufficient to support a grant of service connection for 
PTSD.  The evidence must also show that the veteran has PTSD 
related to the in service stressors.

In this regard the veteran's private physician in November 
2002 opined that the veteran's insomnia was probably caused 
by PTSD.  However, in July 2001 the veteran underwent a 
detailed VA psychiatric evaluation.  In view of its 
thoroughness, the Board places more probative value on this 
examination, than the private medical statement.  The July 
2001 VA psychiatric evaluation showed that currently the 
veteran does not have PTSD.  Accordingly, without a current 
diagnosis pf PTSD service connection is not warranted.  

Increased Ratings

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. 38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155.

38 C.F.R. §  4.56 provides a framework for evaluating 
disabilities from muscle injuries.  An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal. A through-and-
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

Moderately severe muscle disability is shown by a through-
and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department record or 
other evidence shows hospitalization for a prolonged period 
for treatment of the wound. The record shows consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c) and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups.  There are indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment. 38 C.F.R. § 4.56(d)(3).

Severe muscle disability is shown by a through-and-through or 
deep penetrating wound due to a high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The service department 
record or other evidence shows hospitalization for a 
prolonged period for treatment of the wound.  There is a 
record of consistent complaint of the cardinal signs and 
symptoms of muscle disability, as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track. Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in the wound 
area. Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function. 38 C.F.R. § 
4.56(d)(4).

For rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue- pain, impairment of 
coordination, and uncertainty of movement. 38 C.F.R. § 
4.56(c).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability. The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant." See 38 C.F.R. § 4.40 (2003).

A 10 percent rating may be assigned for scars which are 
superficial, tender and painful on objective demonstration or 
are poorly nourished with repeated ulceration.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2001).

A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected. See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

Effective August 30, 2002, the criteria for skin disorders, 
to include scars, were amended. See 38 C.F.R. § 4.118, as 
amended by 67 Fed. Reg. 49590- 49599 (July 31, 2002.). 

Superficial, unstable, scars warrant a 10 percent disability 
rating. Diagnostic Code 7803 (2003).  Associated Notes 1 and 
2 indicate that an unstable scar is one which for any reason, 
has a frequent loss of covering of skin over the scar, and 
that a superficial scar is one not associated with underlying 
soft tissue damage. Superficial scars that are painful on 
objective demonstration also warrant a 10 percent disability 
rating.  Diagnostic Code 7803 (2003). Scars may also be rated 
on limitation of function of part affected. Diagnostic Code 
7805 (2003).

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

The veteran's statements are deemed competent evidence with 
regard to the description of the symptoms of his 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record and the pertinent rating 
criteria.

SFW Muscle Group XVI

Diagnostic Code 5316 provides for the evaluation of injury to 
Muscle Group XVI which includes the pelvic girdle group, 
including the psoas, illiacus and pectineus muscles. Function 
of this group includes flexion of the hip. When there is 
moderately severe impairment, a 30 percent evaluation is 
warranted and severe impairment warrants a 40 percent 
evaluation.

Diagnostic Code 5250 provides for the evaluation of ankylosis 
of the hip.  A 60 percent rating is warranted for favorable 
ankylosis in flexion at an able between 20 degrees and 40 
degrees, and slight adduction or abduction. Intermediate hip 
ankylosis warrants a 70 percent rating.  Unfavorable, 
extremely unfavorable ankylosis with the foot not reaching 
the ground, crutches necessitated, warrants a 90 percent 
rating. 38 C.F.R. § 4.71a, Diagnostic Code 5250.

The appellant's residuals of a SFW of the left hip, Muscle 
Group XVI, are currently evaluated as 40 percent disabling 
under DC 5316, muscles of the pelvic girdle.  Such evaluation 
represents a severe injury to that muscle group, and is the 
highest schedular evaluation available under DC 5316.  The 
recent VA examination showed no evidence of ankylosis of the 
hip.  There is no evidence of any significant shortening of 
the left leg and no evidence of active osteomyelitis.  
Accordingly, the Board finds that a scheduler rating in 
excess of 40 percent is not warranted.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration. An extra- 
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2003).

In this regard, there is no evidence demonstrating that his 
shell fragment wound of the right thigh with loss of muscle 
substance causes a significant or marked interference with 
daily activities beyond that contemplated by the current 
schedular provisions, or that it necessitates frequent 
periods of hospitalizations so as to warrant an 
extraschedular evaluation.  Also, the veteran has not 
undergone frequent periods of hospitalizations for his right 
thigh disability. Therefore, the Board has determined that 
referral of this case for extra- schedular consideration is 
not in order

The Court, in Esteban v. Brown, 6 Vet. App. 259 (1994), 
stated that separate manifestations of the same disability 
may be rated individually if none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
the symptomatology of the other conditions.  38 C.F.R. § 4.14 
(2003).

The July 2001 examination indicated that the scar over the 
anterior left hip was moderately painful.  As such, the Board 
finds that the degree of impairment resulting from this scar 
more nearly approximates the criteria for a 10 percent rating 
under Diagnostic 7804 effective prior to August 30, 2002. 
38 C.F.R. § 4.7.  Accordingly a separate 10 percent rating 
for the scar is warranted.  However, the evidence does not 
provide a basis for a higher rating under the old or revised 
rating criteria.  Any functional impairment caused by then 
scar and the area of the scar itself are included in the 40 
percent rating under Diagnostic Code 5316.  See 38 C.F.R. 
§ 4.56.  

Regardless, the initial VA examination measured the scar as 3 
inches by 1 inch which does not satisfy the criteria for a 20 
percent rating under Diagnostic Code 7801.  Accordingly a 
rating in excess of 10 percent is not warranted.


SFW Muscle Group XVII

Diagnostic Code 5317 provides for the evaluation of injury to 
Muscle Group XVII, which includes those muscles responsible 
for extension of the hip, abduction of the thigh, elevation 
of the opposite side of the pelvis, tension of the fascia 
lata and iliotibial (Maissat's) band, acting with Muscle 
Group XIV in postural support of the body steadying the 
pelvis upon the head of the femur and the condyles of the 
femur on the tibia.  Muscles listed as part of this group 
include the pelvic girdle group, including the gluteus 
maximus, the gluteus medius, and the gluteus minimus. 38 
C.F.R. § 4.73, Diagnostic Code 5317 (2003).

Pursuant to the rating criteria of DC 5317, a 40 percent 
rating is warranted if impairment of this muscle group is 
moderately severe. If the impairment is severe, a 50 percent 
rating is warranted.

With respect to the residuals of the SFW of the left hip, 
Muscle Group XVII under Diagnostic Code 5317, following a 
careful review of the entire record, the Board concludes that 
severe muscle disability is not demonstrated.  The service 
medical records show that the veteran sustained a penetrating 
SFW wound to the left buttock.  While his hospitalization was 
lengthy, a portion of the hospitalization was from 
complications resulting for the injury to MG XVI with the 
compound comminuted fracture of the upper femur and 
associated osteomyelitis.  Additionally when discharged from 
the military hospital it was indicated that the SFW to MG 
XVII was moderate.  

During the recent VA examination the veteran reported 
weakness in the left leg and the 3 inch circular scar was 
adherent to the bone.  The examination confirmed the presence 
of weakness.  However strength of the left hip abductor, and 
exteonsor was +3/5.  Additionally, the VA examiner opined 
that the SFW to MG XVII resulted in moderately severe 
impairment.  Also, there was no evidence of loss of use of 
the buttock.  Accordingly the Board finds that the criteria 
for severe muscle impairment has not been met. 

As previously indicated a separate rating may be warranted 
for the SFW scar on the left buttock.  The July 2001 
examination indicated that the scar over the posterior left 
trochanteric area was moderately painful.  As such, the Board 
finds that the degree of impairment resulting from this scar 
more nearly approximates the criteria for a 10 percent rating 
under Diagnostic 7804 effective prior to August 30, 2002. 
38 C.F.R. § 4.7.  Accordingly a separate 10 percent rating 
for the scar is warranted.  

However, the evidence does not provide a basis for a higher 
rating under the old or revised rating criteria.  Any 
functional impairment caused by then scar and the area of the 
scar itself are included in the 40 percent rating under 
Diagnostic Code 5317.  See 38 C.F.R. § 4.56.  Regardless, the 
3-inch circular scar does not satisfy the criteria for a 20 
percent rating under Diagnostic Code 7801.  Accordingly a 
rating in excess of 10 percent is not warranted.

In reaching the conclusions, above the Board has considered 
the applicability of the benefit of the doubt doctrine. 
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal. See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

 
ORDER

Service connection for a disability of the left eye is 
granted.

Service connection for PTSD is denied.

Entitlement to a separate 10 percent rating for the SFW scar 
on the anterior left upper trochanteric area is granted 
subject to the law and regulations governing the payment of 
monetary benefits. 

Entitlement to a separate 10 percent rating for the SFW scar 
on the left buttock is granted subject to the law and 
regulations governing the payment of monetary benefits.

An increased evaluation in excess of 40 percent, for 
residuals of a gunshot wound of the left femur, Muscle Group 
XVII is denied.

An increased evaluation, in excess of 40 percent, for 
residuals of a gunshot wound of the left femur Muscle Group 
XVI (formerly identified as muscle group XIV), is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



